t c summary opinion united_states tax_court michael royce preston petitioner v commissioner of internal revenue respondent docket no 844-16s l filed date michael royce preston pro_se connor j moran for respondent summary opinion gerber judge this collection_due_process cdp case is before the court on respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no genuine dispute exists as to any material fact 1unless otherwise indicated all section references are to the internal continued and that the determination to collect by levy petitioner’s unpaid trust fund recovery penalties under sec_6672 for taxable quarters ending date and date should be sustained petitioner in response to the motion contends that there was an abuse_of_discretion because respondent has incorrectly computed petitioner’s ability to pay and or refused to accept petitioner’s offer-in-compromise and that a levy would be a hardship on him background petitioner does not deny that he owes unpaid trust fund recovery penalties under sec_6672 for taxable quarters ending date and date on date respondent notified petitioner of his intent to levy and on date petitioner timely sought a cdp hearing and submitted an offer-in-compromise along with the appropriate supporting materials during a telephone hearing on date it was explained to petitioner that his offer was not a viable collection alternative instead petitioner was offered an installment_agreement which he declined on date petitioner provided additional financial information and asked that his offer be reconsidered after review of petitioner’s information his offer was rejected continued revenue code in effect for all relevant times and all rule references are to the tax_court rules_of_practice and procedure because it was again determined that he could pay the liabilities in full within the time allowed by law according to the financial statement and supporting documentation he provided on date respondent sent a notice_of_determination and on date petitioner timely petitioned this court alleging that the office of appeals’ appeals settlement officer failed to account for his monthly payment to the washington state department of revenue when determining his ability to pay his tax_liabilities the case was set for trial during date and on date respondent sought a continuance alleging that petitioner’s dollar_figure monthly payments to the washington state department of revenue were not considered during the cdp hearing the case was continued and on date petitioner was informed that his financial information had been reviewed and that it was determined that he could make payments of dollar_figure per month petitioner disagreed and again requested an offer-in-compromise for the outstanding liabilities the case was returned to appeals and on date was assigned for a supplemental cdp hearing on date petitioner again requested an offer- in-compromise and provided a pay statement reflecting year-to-date income through date a telephone hearing was held on date petitioner was again advised that his offer could not be accepted because he was financially able to pay the tax_liabilities by means of an installment_agreement the settlement officer explained to petitioner how his ability to pay was calculated using the information that he had provided to respondent although petitioner was to provide additional information by date he did not and was called by the settlement officer on date at which time petitioner advised that he wanted to go to court on date a supplemental determination to proceed with the levy was sent to petitioner discussion summary_judgment is intended to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 summary_judgment may be granted where the pleadings and other materials show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law see rule b see also schlosser v commissioner tcmemo_2007_298 tax ct memo lexis at aff’d 287_fedappx_169 3d cir the burden is on the moving party to demonstrate that no genuine dispute as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in all cases the evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to designate specific facts showing that there is a genuine issue for trial 477_us_317 see also 119_tc_157 115_tc_554 if a taxpayer requests a cdp hearing in response to a notice_of_intent_to_levy he may raise at that hearing any relevant issue relating to the unpaid tax proposed levy or lien sec_6330 relevant issues include possible alternative means of collection such as an installment_agreement sec_6330 if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 petitioner has the burden_of_proof regarding his underlying liability see rule a a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing see 129_tc_107 petitioner did not raise his underlying tax_liabilities in his request for a cdp hearing in his petition he made no specific allegations or arguments regarding their correctness consequently petitioner’s underlying tax_liabilities are not properly before the court the court reviews for abuse_of_discretion administrative determinations by appeals regarding nonliability issues 131_tc_197 goza v commissioner t c pincite appeals’ determination must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6330 see also 117_tc_183 we note that the settlement officer properly based the determination on the factors required by sec_6330 in the petition and throughout the administrative_proceeding petitioner requested that the proposed levy be withdrawn and that respondent enter into an offer-in-compromise with him respondent contends that the settlement officer did not abuse her discretion by denying petitioner’s requests for an offer-in- compromise because the financial information petitioner provided calculated under prescribed standards revealed that petitioner was financially able to pay the liabilities in installments petitioner contends that there was an abuse_of_discretion because respondent’s calculation of his ability to pay results in a financial hardship to him he further contends that respondent has used gross_income figures and that the net amounts he and his wife received are less respondent contends that appeals has used a standardized method which is used in the consideration of all offers-in-compromise and installment agreements in all other respects respondent has followed the underlying requirements preliminary to the issuance of a notice_of_intent_to_levy and petitioner has not shown otherwise the commissioner uses standardized guidelines to determine the reasonable collection potential which will establish the taxpayer’s ability to pay the tax respondent explained that national standards were used to determine petitioner’s food clothing health care personal care and miscellaneous expenses and that local standards were used to determine housing utilities and transportation_expenses see internal_revenue_manual pt and date we note that this court has accepted the commissioner’s use of national and local allowances as guidelines for basic living_expenses in considering the adequacy of installment agreements and offers-in-compromise walker v commissioner tcmemo_2016_75 this court does not independently review whether an offer-in-compromise or other collection alternative is acceptable our review is limited to whether the appeals officer’s rejection of the offer was arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir here the appeals officer has followed the commissioner’s guidelines to ascertain petitioner’s reasonable collection potential and rejected his collection alternative on that basis accordingly we do not find an abuse_of_discretion see mcclanahan v commissioner tcmemo_2008_161 additionally petitioner has the burden of providing information to respondent to justify a departure from local or national standards petitioner did not present such evidence to respondent or the court and accordingly respondent’s refusal to accept petitioner’s offer-in-compromise and the amount of the proposed installment_agreement offered to petitioner did not result in an abuse_of_discretion see gregg v commissioner tcmemo_2009_19 finally petitioner contends that a levy would cause undue_hardship to that argument respondent counters with the following explanation t he irs will accept an offer of less than the reasonable collection potential if there are special circumstances warranting such accept- ance special circumstances are circumstances demonstrating that the taxpayer would suffer economic hardship if the irs were to collect from him an amount equal to the reasonable collection poten- tial or circumstances justifying acceptance of an amount less than the reasonable collection potential based on considerations of public policy or equity 125_tc_301 internal_revenue_code regulations provide that a levy creates an economic hardship if satisfaction of the levy in whole or in part will cause an individual taxpayer to be unable to pay his or her reasonable basic living_expenses see sec_301_6343-1 economic hardship occurs when a taxpayer is unable to pay his or her reasonable basic living_expenses sec_301 sic c iii here petitioner has a gross monthly income of dollar_figure the total allowable expenses computation is dollar_figure this difference is equal to dollar_figure in discretionary income per month petitioner has twice been offered a minimum monthly payment amount of dollar_figure per month but has rejected it both times after collection of the above amount the petitioner will be left with more than adequate means to provide for basic living_expenses for both him and his wife under these circumstances we find and hold that there was no abuse_of_discretion in the refusal to accept petitioner’s offer-in-compromise and that the installment_agreement proposed to and rejected on several occasions by petitioner did not result in an abuse_of_discretion we hold that the determination to proceed with collection by levy was not an abuse_of_discretion and the proposed collection action is sustained to reflect the foregoing an appropriate order will be issued granting respondent’s motion and decision will be entered for respondent
